EX-10.3

[c53824_ex10-3x1x1.jpg]




 

GuangXi Province Manganese Ore 21.3 square
Kilometer Manganese Ore Project

 

BETWEEN

 

PERFISANS NETWORKS

AND

Liao Dong Shang

AND

Mo Xiong

 

 

 

 

PERFISANS NETWORKS CONFIDENTIAL

--------------------------------------------------------------------------------



[c53824_ex10-3x1x1.jpg]

GuangXi Manganese Ore Project Distribution and Management Agreement

THIS AGREEMENT made and entered into as of May 25, 2008 by and between Mine
Owner (Liao Dong Shang) (hereinafter called Party A) and Perfisans Networks
Corporation (hereinafter called Party B) and Management Company (Mo Xiong)
(hereinafter called Party C).

In consideration of the equality and mutual benefit contained herein, the above
three parties agreed on the 21.3 Sq. km manganese mining project located in
GuangXi Province, People Republic of China as follows:

1.    

Party A, mine owner Liao Dong Wang and Liao Dong Shang own the GuangXi Province
21.3 Sq. km Manganese ore. The mining right of the above mine was obtained on or
before April 30, 2008 from the GuangXi Government. Mining right is 10 years (can
be extended for another 10 years). Certification of Exploration Right, Company
Registration, Land Tax and Registration No are attached in Appendix 2.

  2.    

Party A agrees to use the profit of sales from the Manganese mine in exchange
for the shares of Aspire International Inc. Party A also agrees to follow the
funding plan of Party B. The objective is to achieve the final arrangement of
Joint Venture and Joint Development of the mine.

  3.    

Party A agrees Party B to contract Party C to be in charge of the production.
Party C agrees to form a team of professional accountant and mining expert to
manage the production in an efficient and modern manner. Party C will work with
Party A to assist Party B to form a high efficiency and high output mining
company.

  4.    

Party A agrees to follow for profit sharing and eventually enables Party B to
raise RMB 25 million to 100 million as funding for mining equipments and inner
layer of mining modification preparation.

  5.    

As the first step, Party A will provide 100 tons per day production capability.
Party B will provide auditing and accounting principle guidelines to achieve the
international accounting, auditing standard for the Company.

  6.    

Party A agrees the total value of the project will be based on 3.9 million tons
of the mine as the basis in exchange for not less than RMB600 million worth of
shares of Aspire International Inc. Party B will compensate any exceeding amount
by shares based on 20% of the exceeding value.

  7.    

Party B will pay USD 600,000 of equivalent shares priced at USD 0.45 per shares
as security deposit for the project.

  8.    

Party B will agree and accept the cooperation project, agreement, intent and
memorandum that have been established with Party A.

   

PERFISANS NETWORKS CONFIDENTIAL

--------------------------------------------------------------------------------



[c53824_ex10-3x1x1.jpg]

9.    

Party B will open up a wholly-owned foreign company in GuangXi within two
months.

    10.   

Party B will sign outsource contract, accounting management and assist Party A
in the production, sales and financial management of the mine.

  11.   

Party B agrees to issue shares within 30 days after the money from sales is
received in the bank account of the wholly-owned foreign company in China. The
sales income will be used by Aspire International Inc. for fundraising and
auditing and management purpose.

  12.   

Party B will issue shares to Party A based on the income from the project of
each month. The income will be used for dedicated purpose, of which includes
salary of executives, travelling expenses, legal fees and accounting fees. The
rest of the money will be used for increasing equipments and machineries.

  13.   

Based on the above, Party B agrees to raise RMB25 million to RMB100 million for
further expansion of the mining. Fundraising can be based on shares exchange,
warrant or direct loan from banks.

  14.   

After successful fundraising and expansion of the mining production, the share
of the mining right will be adjusted to 30% for Party A and 70% for Party B.
Party A has the final decision making due to the fact that the combined shares
of the initial acquired shares of the value of RMB600 million and 30% right will
exceed 51% so as to protect the right of Party A.

  15.   

After successful fundraising, the right of the mine owned by Party A will be
transfer to a China and Foreign Joint Venture Company. The shares of the Company
will be 30% for Party A and 70% for Party B.

  16.   

Party C will assist Party A and Party B in the whole processing which includes
co-ordination, company registration, lawyer, consulting, accounting, auditing
and government co-ordination.

  17.   

Party C agrees to increase the production from 100 tons per day to 500 tons per
day, co-ordinates production, management and human resources to achieve high
efficiency, new and harmony co-operation.

  18.   

Party C will co-ordinate all the issues arisen from the law, tax and management
between China and foreign country and will execute and finish all the tasks and
operation in the quickest way. Party C will accept shares of equivalent to RMB
100 million from Aspire International Inc as remuneration for the whole project.

  19.   

All three parties agree to the suggestion and requirement from all the above and
use this letter of intent as the basis and direction of company direction. Each
party will do his best to finish his own tasks, all related procedures and
achieve the common development goal.

  20.   

Should any matter arises, all three parties will resolve by discussion and
negotiation.

  21.   

All three parties agree to all of the above and become effective after signing.

This agreement made and entered into as of 26 May, 2008.

 

PERFISANS NETWORKS CONFIDENTIAL

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the year and day first above written.

SIGNATURE:      
/s/ Liao Dong Shang

          PARTY A:   NAME:   Liao Dong Shang
              TITLE:   President
              DATE:   May 26, 2008
                    SIGNATURE:       /s/ Hoi Ming Chan           PARTY B:  
NAME:   Hoi Ming Chan               TITLE:   Senior Manager               DATE:
  May 26, 2008
                    SIGNATURE:       /s/ Mo Xiong
                          PARTY C:   NAME:   Mo Xiong               TITLE:  
Manager               DATE:   May 26, 2008
                    SIGNATURE:       /s/ Florence Tsun
          WITNESS:   NAME:   Florence Tsun               DATE:   May 26, 2008



 

 

PERFISANS NETWORKS CONFIDENTIAL

--------------------------------------------------------------------------------